Appeal from so much of a decision of the Unemployment Insurance Appeal Board, filed June 26, 1979, as affirmed the decision of a referee sustaining an initial determination of the Industrial Commissioner charging claimant with an overpayment of $564 in benefits ruled to be recoverable and holding that claimant willfully made false statements to obtain benefits by reason of which a forfeiture of 96 effective days was imposed as a penalty in reduction of her future benefit rights. The place of the alleged employment was a family-owned drug store and the claimant admittedly worked on and off and did not reveal this information to the unemployment office. As the result of a conversation with a claim examiner on July 8,1979, she was advised that the work she was doing might not comply with the unemployment insurance rules and she thereafter stated she did no work at the drug store, although there is evidence that she was seen on August 8 behind the counter. The board found that she was unavailable for employment during this period of time; that she had received benefits in the amount of $564 and her rights to future benefits were reduced by 96 effective days. The record is convincing that the claimant did make false statements and the amount set forth above is recoverable. However, we do not find these statements to be willfull misrepresentations which require a forfeiture of 96 days, as found by the board. Decision modified, by reversing so much thereof as sustained the initial determination imposing a forfeiture of 96 effective days, and, as so modified, affirmed, without costs. Greenblott, J. P., Sweeney, Mikoll, Casey and Herlihy, JJ., concur.